[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                 FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 09-15796
                                                            SEPTEMBER 9, 2010
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________                CLERK

                       D. C. Docket No. 08-00105-CV-1


JAMES B. HANNA,

                                                             Plaintiff-Appellant,

                                    versus

MICHAEL J. ASTRUE,
Commissioner of Social Security,

                                                            Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                              (September 9, 2010)

Before EDMONDSON, BLACK and PRYOR, Circuit Judges.
PER CURIAM:



       James B. Hanna appeals the district court’s order affirming the Social

Security Commissioner’s denial of Hanna’s application for disability insurance

benefits. Reversible error has been shown; we reverse and remand for additional

proceedings.

       Our review of the Commissioner’s decision is limited to whether substantial

evidence supports the decision and whether the correct legal standards were

applied. Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). “Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). Under this limited standard of

review, we may not make fact-findings, re-weigh the evidence, or substitute our

judgment for that of the Administrative Law Judge (“ALJ”). Moore v. Barnhart,

405 F.3d 1208, 1211 (11th Cir. 2005).

       A person who applies for Social Security disability benefits must prove his

disability. See 20 C.F.R. § 404.1512.1 The Social Security Regulations outline a


       1
        Disability is the “inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not less than 12
months.” 42 U.S.C. § 423(d)(1)(A).

                                                  2
five-step sequential evaluation process for determining whether a claimant is

disabled. 20 C.F.R. § 404.1520. The ALJ must evaluate (1) whether the claimant

engaged in substantial gainful work; (2) whether the claimant has a severe

impairment; (3) whether the severe impairment meets or equals an impairment in

the Listings of Impairments; (4) whether the claimant has the residual functional

capacity (“RFC”) to perform his past relevant work; and (5) whether, in the light of

the claimant’s RFC, age, education, and work experience, there are other jobs the

claimant can perform. Id.

       On appeal, Hanna argues that the ALJ erred in concluding, at step four, that

Hanna retained the RFC to return to his past relevant work as a packaging

supervisor. He contends that his hand tremors limited him to no more than

occasional fine and gross manipulation; and the testimony of the medical expert

(“ME”) and vocational expert (“VE”) -- which the ALJ relied on in making its

RFC determination -- supported these limitations.2 A claimant’s RFC is “that which

[the claimant] is still able to do despite the limitations caused by his . . .

impairments.” Phillips v. Barnhart, 357 F.3d 1232, 1238 (11th Cir. 2004). In

making an RFC determination, the ALJ must consider all the record evidence,



       2
        Hanna originally sought disability benefits because of a brain tumor and seizure
disorder. But on appeal, his arguments are about only his hand tremors. So, we do not consider
the RFC restrictions stemming from his seizure disorder.

                                               3
including evidence of non-severe impairments. Id.

      The ALJ determined that Hanna had the RFC to perform a full range of work

at all exertional levels but that he was limited to “occasional hand and finger

movements, overhead reaching, and occasional gross and fine manipulation.” In

making this determination, the ALJ relied, in part, on the testimony of the ME.

The ME, who considered all the medical evidence, initially stated that because of

Hanna’s tremors, his fingering/fine manipulation and handling/gross manipulation

would be impaired depending on the task. The ME later stated that “most”

fingering/fine manipulation activities would be limited and that handling/gross

manipulation activities would be limited to the extent they required steadiness.

      The ALJ’s RFC assessment, as it was based on the ME’s testimony, is

problematic for many reasons. For instance, the ME did not specify whether the

stated limitations were based on the medical evidence before Hanna’s insured date

or also included evidence from after this date; so it is unclear whether the

assessment was significant to the relevant time period. See Moore, 405 F.3d at

1211 (a claimant is eligible for disability benefits where he demonstrates disability

on or before the last date for which he was insured).3 Also, given that the ME

opined only that Hanna’s manipulation limitations were task-based without



      3
          Hanna did submit evidence about treatment after his last insured date.

                                                  4
specifying how often he could perform such tasks, it is unclear how the ALJ

concluded that Hanna could occasionally engage in all forms of hand and finger

movements, gross manipulation, and fine manipulation.4 The ME noted that

tremors could impair tasks such as handwriting and doing precise manipulative

work with the upper extremities. And the record indicated that Hanna did do some

writing and handling of small objects at his job as a packaging supervisor. See

Lucas v. Sullivan, 918 F.2d 1567, 1574 (11th Cir. 1990) (the ALJ may make an

RFC determination only after considering the specific duties of claimant’s past

work and evaluating claimant’s ability to perform them in spite of his

impairments); see also Vega v. Comm’r of Soc. Sec., 265 F.3d 1214, 1219-20

(remand is necessary where the ALJ fails to evaluate properly the effect of medical

symptoms on claimant’s ability to work).

       The ALJ also agreed with the VE’s testimony that, under the RFC

determination, Hanna could return to his past work. But this conclusion is not

clear from the record. The VE answered many hypothetical questions and initially

interpreted the ME’s assessment to mean that Hanna’s gross manipulation abilities

were unlimited and so, with only a restriction to fine manipulation, he could

perform his past relevant work. In a separate hypothetical, the VE stated that a


       4
          The ME stated that, depending on the task, Hanna could face “frequent” to “constant”
restrictions.

                                                5
claimant could not return to his past work as a packaging supervisor if restricted to

occasional fingering, handling, and gross and fine manipulation. The ALJ also did

not include the ME’s steadiness restriction in the RFC assessment; and the VE

testified that a person restricted to handling that required steadiness would not be

able to return to Hanna’s past work.

      The ALJ must state the grounds for his decision with clarity to enable us to

conduct meaningful review. Owens v. Heckler, 748 F.2d 1511, 1516 (11th Cir.

1984). The ALJ has not done so here. To the extent the ALJ based Hanna’s RFC

assessment on hearing testimony by the ME and VE, the assessment is inconsistent

with the evidence. The ALJ did not explicitly reject any of either the ME’s or

VE’s testimony or otherwise explain these inconsistencies, the resolution of which

was material to whether Hanna could perform his past relevant work. Absent such

explanation, it is unclear whether substantial evidence supported the ALJ’s

findings; and the decision does not provide a meaningful basis upon which we can

review Hanna’s case.

      Accordingly, we reverse and remand the district court’s decision with

instructions that it be returned to the Commissioner for additional proceedings

consistent with this opinion. See Keeton v. Dep’t of Health and Human Servs., 21

F.3d 1064, 1066 (11th Cir. 1994) (we must reverse when the ALJ has failed to



                                           6
“provide the reviewing court with sufficient reasoning for determining that the

proper legal analysis has been conducted”).

      REVERSED AND REMANDED.




                                         7